Cook, J.,
delivered the opinion of the court.
Appellant was administrator de bonis non of the estate of Abigail Barnes, deceased. The former administrator had sold a horse, belonging to the estate, to appellee. The note representing the agreed price of the horse was taken payable to the administrator individually. When this note was offered in evidence, *275defendant objected, because it was alleged that the sale of the horse by administrator was void. This objection was sustained by the court. Plaintiff asked leave to amend the-cause of action so as to sue for the value of the horse. Defendant’s objection to this amendment was sustained. We think the amendment should have been allowed. Bohannon v. Fulton, 31 Miss. 348; Martin v. Tarver, 43 Miss. 517; Duff v. Snider, 54 Miss. 245; Noble v. Terrell, 64 Miss. 830, 2 So. 14.

Reversed and remanded.